Opinion by
Judge Peters:
The bill of exceptions in this case does not show that the instructions asked for by appellee were objected 'to at the time by appellant, but the appellant excepted after they were given. This *188is not sufficient under Sec. 364, Civ. Co. The instructions must be objected to at the time the court is asked to give them, and if they are then given must except to the ruling of the court, Kennedy & Bro. v. Cunningham, 3 Met. 538. As no objections were made when they were offered, any error in giving them must be deemed as waived. All the instructions asked for by appellant were given, and no objections were made to the evidence. The judgment, therefore, must be affirmed.

H. B. Cooke, for appellant.


Kinkead & Buckner, for appellee.